Citation Nr: 1431728	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral shoulder strain.

2. Entitlement to an initial evaluation, in excess of 10 percent, for lumbosacral strain prior to July 3, 2012. 

3. Entitlement to an initial evaluation, in excess of 20 percent, for lumbosacral strain from July 3, 2012.

4. Entitlement to an initial compensable evaluation for residuals of a chest and lung injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In a June 2007 rating decision, the RO granted service connection for bilateral shoulder strain and thoracolumbar strain, and assigned separate noncompensable evaluations for each disability. In a July 2007 rating decision, the RO granted service connection for residuals of a chest and lung injury and assigned a noncompensable evaluation. The Veteran appealed the assignment of noncompensable evaluations for the service-connected disabilities.  

The Board remanded the above claims in a June 2012 decision for further development. That development having been achieved, the issues are now ready for appellate review. Subsequent to the Board's remand, in a January 2013 rating decision, the RO granted a 10 percent rating for lumbosacral strain prior to July 3, 2012, and 20 percent from July 3, 2012.  

Because the Veteran indicated that he was seeking a rating in excess of the currently assigned ratings, the matters remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system was conducted.



FINDINGS OF FACT

1. The Veteran's service-connected bilateral shoulder strain is manifested by some pain, but no limitation of motion.

2. The Veteran's lumbosacral strain is manifested by forward flexion limited to, at worst, 90 degrees, and combined range of motion at worst, limited to 240 degrees, with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes are shown.

3. The Veteran's low back strain is manifested by forward flexion limited to, at worst, 60 degrees, and combined range of motion at worst, limited to 210 degrees, with no evidence of forward flexion to 30 degrees or less or ankylosis, and no incapacitating episodes are shown.

4. The Veteran's lung disability is manifested, at worst, by Forced Expiratory Volume in one second (FEV-1) of 89 percent predicted and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 88 percent.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral shoulder strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2013).

2. The criteria for an increased rating, in excess of 10 percent, for lumbosacral strain have not been met, prior to July 3, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

3. The criteria for an increased rating, in excess of 20 percent, for lumbosacral strain have not been met, from July 3, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4. The criteria for a compensable evaluation for a lung disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In March 2007, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2013). It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Bilateral Shoulder Strain

The Veteran is currently service connected for bilateral shoulder strain that is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Rating evaluations for the shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor. Only one hand shall be considered dominant. 38 C.F.R. § 4.69. In this case, the Board observes that the Veteran is claiming a bilateral shoulder condition, but his dominant hand is the right side. Therefore, the rating evaluations for the major arm will be applied to the right shoulder and ratings for the minor arm will be applied to the left shoulder, where applicable. Diagnostic Codes 5200 through 5203 are applicable for shoulder and arm disabilities.

Diagnostic Code 5201 provides for a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side. Limitation of motion when motion is only possible to midway between the side and shoulder level is evaluated at 30 percent for the major side and 20 percent for the minor arm. When motion is only possible to the shoulder level a 20 percent evaluation is required for both the major and minor side. Id.

The evidence of record does not reflect findings of ankylosis of the scapulohumeral articulation, impairment of the humerus, clavicle or scapula. Therefore, Diagnostic Codes 5200, 5202, and 5203 are inapplicable and will not be discussed.

Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation. 38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran was afforded a VA examination in March 2007. The Veteran exhibited the following range of motion bilaterally:  abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees with no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use. 

Another examination was afforded the Veteran in July 2012. The Veteran reported moderate flare-ups every one to two months that lasted one to two days. There was no report of subluxation, locking, effusions, or symptoms of inflammation. The Veteran's range of motion was bilaterally, flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees with no objective evidence of pain following repetitive motion. X-rays associated with the examination revealed normal shoulders; there was no evidence of arthritis. 

Most recently the Veteran was afforded a VA examination in April 2014. The Veteran's range of motion was bilaterally:  flexion to 180 degrees and abduction to 180 degrees with no objective pain on motion or functional loss even with repetitive use testing with three repetitions. There was no evidence of ankylosis or any other shoulder condition and x-rays failed to reveal degenerative or traumatic arthritis. 

With consideration of the above, the Board finds that an initial compensable rating for the service-connected bilateral shoulder strain is not warranted. On VA examinations in March 2007, July 2012, and April 2014 there was no evidence of limitation of motion in either shoulder and no evidence of any other shoulder condition. With no limitation of motion, a compensable rating under Diagnostic Code 5201 is not warranted.

Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, the VA examinations do not note any additional limitation of motion or functional loss of any kind as a result of pain and therefore this has already been considered in the Veteran's currently assigned ratings.

The Board finds that the Veteran's service-connected bilateral shoulder strain does not meet the criteria, under Diagnostic Codes 5200 to 5202, necessary for a compensable evaluation for the entire appeal period. Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected bilateral shoulder strain, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993). Determining the severity of the Veteran's disability must be done by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is not shown to have any specialized medical training in this regard. As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Lumbosacral Strain

The Veteran is currently rated, under Diagnostic Code 5237, as 10 percent disabling prior to July 3, 2012, and 20 percent disabling from July 3, 2012, for his service-connected lumbosacral strain.

Diagnostic Codes 5237 through 5243 are applicable to the spine. Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral or cervical strain. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, a summary of which is as follows:

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See Id. at Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See Id. at Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees. See Id. at Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Id. at Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See Id. at Note (6).

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation. A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Prior to July 3, 2012

The Veteran was afforded a VA examination in March 2007. The Veteran exhibited the following range of motion: flexion to 90 degrees with no pain on motion, extension to 30 with no pain on motion, lateral rotation to 30 degrees with no pain on motion, and lateral flexion to 30 degrees with no pain on motion. The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use. 

The preponderance of the evidence is against a finding that the spine disability should be rated higher than the currently assigned 10 percent rating prior to July 3, 2012. The Veteran has forward flexion to 90 degrees and combined range of motion of 240 degrees at worst. The next higher rating of 20 percent would require forward flexion greater than 30 degrees, but not greater than 60 degrees, or a combined range of not greater than 120 degrees. There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There was also no evidence of ankylosis or forward flexion to 30 degrees or less. Therefore, the Veteran is not entitled to an increased rating in excess of 10 percent, prior to July 3, 2012, for his lumbosacral strain. See 38 C.F.R. §4.71a, Diagnostic Code 5237.

From July 3, 2012

The Veteran was afforded another VA examination in July 2012. The Veteran reported severe flare-ups that occurred every one to two months causing decreased mobility for hours. The Veteran reported that he experienced stiffness in his back. Upon examination the Veteran had a normal gait and exhibited the following range of motion:  flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 45 degrees, all with objective pain on motion, but no additional limitation of motion after repetitive motion. 

Most recently the Veteran was afforded a VA examination in April 2014. The Veteran was diagnosed with lumbosacral strain. The Veteran exhibited the following range of motion:  forward flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, all with no objective pain on motion. Upon repetitive use testing with three repetitions, the Veteran exhibited forward flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no additional limitation of motion or functional loss upon repetitive motion. There was no evidence of muscle spasm or guarding. Muscle strength testing, reflex testing and the sensory examination were all normal. There was no evidence of radiculopathy, ankylosis, intervertebral disc syndrome, use of assistive devices, or x-ray evidence of arthritis. 

The preponderance of the evidence is against a finding that the spine disability should be rated higher than the currently assigned 20 percent rating, from July 3, 2012. The Veteran has forward flexion to 60 degrees and combined range of motion of 210 degrees at worst. The next higher rating of 40 percent would require forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. There was no evidence of ankylosis or forward flexion 30 degrees or less. Therefore, the Veteran is not entitled to an increased rating in excess of 20 percent, from July 3, 2012, for his lumbosacral strain. See 38 C.F.R. §4.71a, Diagnostic Code 5237.

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, there is no basis upon which to assign a rating higher than10 percent prior to July 3, 2012, or higher than 20 percent, from July 3, 2012. The competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993). Determining the severity of the Veteran's disability must be done by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is not shown to have any specialized medical training in this regard. As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Residuals of a Chest and Lung Injury

The Veteran's lung disability has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6843. The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66-to 80-percent predicted, is rated 10 percent disabling. FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling. FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97.

The Veteran's residuals of a chest wall injury were addressed in the March 2007 VA examination. It was noted that the Veteran had chest wall pain on the right side. 

The Veteran was afforded a VA examination in June 2007. It was noted the Veteran was definitely short of breath at one to two flights of stairs and puffs for the rest of the stairs. Exertion also caused shortness of breath. He complained of chest pain in the anterior aspect of the right lung that was then penetrating to the posterior aspect of that lung. Physical examination revealed breath sounds equal and the same bilaterally, anteriorly, and posteriorly. No specific restrictive lung disease was found upon examination. Chest x-ray was negative except for scarring of the bases. Spirometry results were FEV-1 89 percent predicted value.

The Veteran was afforded another VA examination in July 2012. It was noted that the Veteran had no abnormal breath sounds, but there was chest wall scarring. The spirometry results revealed no obstruction, no restriction, and no significant change in air flow after inhaled bronchodilator; therefore a normal spirometry. The Veteran's FEV-1/FVC of 88 percent pre bronchodilator. 

Addendum opinions dated in March 2013 noted that the Veteran had recently completed law enforcement training and he was able to run two miles which was consistent with a METs level of 10. A subsequent addendum opinion dated in April 2013 noted the Veteran's dyspnea is neither respiratory failure nor respiratory distress, but rather it was simply shortness of breath that resolved with rest. 

The most recent VA examination was afforded in April 2014. X-rays revealed a normal chest. The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy. Pulmonary function tests were not performed because the Veteran did not exhibit any pulmonary disease. All indications were that the Veteran's lung were normal. 

In reviewing all the evidence of record, the Board finds that a noncompensable evaluation is appropriate for the entire period on appeal. A higher evaluation is not warranted as the Veteran's lung disability is not manifested by FEV-1 of 71-to 80-percent predicted value, or; the FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66-to 80-percent predicted. The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants a noncompensable rating. See 38 C.F.R. § 4.7.

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's lung disability. However, there is no evidence that the Veteran's lung disability would be better classified under a different diagnostic code in 38 C.F.R. § 4.97. The remaining lung codes cover disorders for which the Veteran has not been diagnosed.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993). Determining the severity of the Veteran's disability must be done by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is not shown to have any specialized medical training in this regard. As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

ORDER

An initial compensable evaluation for bilateral shoulder strain is denied.

An initial evaluation, in excess of 10 percent, for lumbosacral strain prior to July 3, 2012, is denied. 

An initial evaluation, in excess of 20 percent, for lumbosacral strain from July 3, 2012, is denied.

An initial compensable evaluation for residuals of a chest and lung injury is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


